Citation Nr: 1502078	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-27 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 6, 2009, for the grant of service connection for erectile dysfunction (ED) and for special monthly compensation for the loss of use of a creative organ.  


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. On January 31, 2000, the Veteran filed a claim for service connection for impotence, construed as service connection for a testicular condition.  

2.  Until January 31, 2000, the date that the Veteran filed a claim for service connection for impotence, there was no pending claim or informal claim received at VA from the Veteran for service connection for ED.  

3.  In December 2005, the Board denied the Veteran's claim for service connection for impotence. 

4.  In April 2007, the Court of Appeals for Veteran's Claims vacated the December 2005 Board decision and remanded the claim for service connection for impotence for further action. 

5.  Pursuant to the Court's remand, the Board remanded the claim for service connection for impotence in December 2007 and May 2009.

6.  On May 6, 2009, the RO received a claim from the Veteran for service connection for a nervous condition, which the RO treated as a claim to reopen a claim for service connection for a mental health disability based upon new and material evidence.

7.  In May 2011, the RO issued a rating decision granting service connection for paranoid schizophrenia, effective May 6, 2009, the date VA received the claim to reopen. 

8.  VA examinations and opinions have diagnosed ED but the Veteran's ED is not caused by or a result of the Veteran's service; the VA examinations and opinions have determined that the Veteran's mental health disability may have caused, contribute, or aggravated his ED.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 2009 for service connection for ED and for special monthly compensation for the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p) (r), 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Where, as here, the appeal stems from notice of disagreement with the assignment of the effective date following the grant of service connection, further VCAA notice is not required.  38 C.F.R. 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA statutory duties under 38 U.S.C.A. § 5104 and § 7105.  In this regard, a statement of the case was issued in September 2012 which set forth the regulations regarding the assignment of the effective date of service connection.

Facts

Upon entrance in March 1966, the Veteran's physical was normal and he gave a negative history for ED.

In March 1968, he underwent surgery for a right indirect hernia.  In August 1968, the Veteran underwent surgery for excision of hydrocele of the right testicle. 

At his separation examination in October 1969, the Veteran's genito-urinary system was found to be normal upon examination and his history was negative for any symptoms of ED or impotence.  

The claims file contains numerous medical records, mostly regarding the Veteran's mental health disability, starting in 1975, but the records contain no mention of ED symptoms.  Specifically, in July 1993, the Veteran reported his libido was normal and in July 1989, he reported he was sexually active.  The Board also notes that after separation from service in November 1969, the Veteran and his wife had 5 of their 6 children.  

In May 1990, the Board denied service connection for a mental health disability, schizophrenia, and that decision is now final.  38 U.S.C.A. § 4004(b) (1988); 38 C.F.R. § 20.1100 (1998), currently, 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

In January 2000, the Veteran filed a claim for service connection for impotence, which the Board considers as a claim of service connection for ED.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The Veteran's wife stated in December 2000 that she recalled him having undergone two hernia repair surgeries during service, and that one of these surgeries also involved the right testicle.  She stated that since the Veteran returned from service he had experienced sexual dysfunction.  The Veteran stated that he underwent two surgical procedures during service at Fort Carson, Colorado in 1968, for a hernia repair.  He further stated that approximately six months after surgery, he developed pain and a burning sensation in the groin area.  He alleged that he had also suffered from impotence over the past 15 years (or approximately since 1985).

In June 2002, the RO denied service connection for a testicular condition, claimed as impotence.

In January 2005, the Veteran's wife reported to a VA physician that the Veteran had ED.  Thereafter, as noted in an October 2007 medication list, medication has been prescribed for ED.  

In December 2005, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in April 2007, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  In December 2007 and May 2009, the Board remanded the case to the RO for additional development

In February 2008, the Veteran underwent a VA examination for ED.  The Veteran described pain in the scrotum area and he has been impotent since he was 40.  The diagnosis was ED.  The examiner reviewed the claims file, and noted that the Veteran claimed to have had surgery at Fort Carson, Colorado, but the service medical record did not indicate this surgery.  The examiner then rendered an opinion that the Veteran's ED was not related to his surgery.  Instead, it could be related psychologically, since most of the time surgery of the right hernia does not cause impotence.  If it did, the symptoms would start within weeks or months of the surgery, not years later when the Veteran was 40.  The examiner also raised the issue of the Veteran's medication for his mental health disability causing or contributing to the problem.

In April 2008, the RO obtained additional service treatment records which documented the occurrence of two surgeries in service noted above.

In October 2008 statement by the Veteran's wife, she reported the Veteran sought treatment for ED many years earlier from two physicians who are now deceased.  After that, the Veteran would travel to Mexico for creams and medications to alleviate his ED.  

On May 6, 2009, the Veteran filed a claim to re-open service connection for schizophrenia based upon new and material evidence as a claim for service connection for a nervous condition.

In July 2009, another VA examination report stated the Veteran's ED was not due to the surgery because the ED occurred at age 40.  He would have had ED right away, with a complete loss of erection, if it was due to nerve damage from the surgery.  The ED was multifactorial in causation with the psychological component having ED after having surgery in the genital area.  There were no residuals after the varicocle operation and the scrotum was normal upon examination.

In September 2009, the Veteran stated that he began experiencing pain in the groin area after the hernia surgery and he had to tell the in-service physician about his impotence; otherwise, the physician would not have done the second operation.  The Veteran also understood that his pain may have a psychological origin, but the pain is real to him.  

In June 2010, the RO obtained an opinion from a VA physician who determined that it was not likely the hernia surgery caused the schizophrenia as research fails to establish a link between hernia surgery and the onset of schizophrenia.  He noted, however, that the Veteran reported he was delusional in service and therefore, his schizophrenia had its onset in service.  

On May 24, 2011, the RO issued a rating decision granting service connection for paranoid schizophrenia with a 100 percent rating, effective May 6, 2009, which is the date that the Veteran filed a claim to re-open service connection for schizophrenia based upon new and material evidence.  In the same date, the RO granted service connection for ED as a disability related to schizophrenia.  The decision also awarded special monthly compensation for loss of use of a creative organ.   




General Provisions

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) .

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Also, any communication or action indicating the intent to apply for a benefit under the laws administered by the VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155; 38 C.F.R. § 3.1(p).

Additionally, in some cases, the date of VA outpatient examination may be accepted as an informal claim.  38 C.F.R. § 3.157(b).

The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the "earliest date as of which," disability is ascertainable.  38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).
As noted above, the Veteran in December 2000 raised the claim of service connection for ED when he and his wife reported to VA in statements to the RO about problems with their sexual relationships starting soon after the surgery in service and that he was currently impotent.  While the Veteran attributed his ED to the in-service surgeries, and that he has had problems ever since, he raised only a claim of direct service connection, that is, the in-service hernia surgeries caused or contributed his ED.  After careful review of the file, the Board finds that there is no correspondence, communication, or action from the Veteran before December 2000, which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking service connection for ED. 

Therefore under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claims, which is December 22, 2000, the date VA received the statements from the Veteran asserting impotence resulting from service.  

The Board further finds that there was no other Federal, VA, or uniformed services treatment record that may serve as an informal application for service connection for ED and, as such, there was no pending informal claim under 38 C.F.R. § 3.157 (receipt of VA or Federal records) or under 38 C.F.R. § 3.156(c) (subsequently acquired uniform service records establishes the claim ) (final decision will be reconsidered when subsequently acquired uniform service records).  

Therefore, due to finality, 38 C.F.R. § 3.160 , there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to December 22, 2000, and there is no factual or legal basis to assign an effective date before December 22, 2000, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

However, the date of receipt of the claim for service connection for ED, December 22, 2000, cannot be the effective date for service connection either.  The medical evidence, the VA examinations and opinions, establishes that service, including the surgeries, did not cause or result in the Veterans' ED.  There is no medical evidence to the contrary.  Thus, service connection cannot be granted for an ED disability as resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

While the December 2000 claim remained pending, however, VA received medical evidence that the Veteran's schizophrenia and/or psychiatric medication caused or contributed to his ED disability.  The RO granted service connection for schizophrenia effective May 6, 2009, which is when the Veteran filed a claim related to service connection for schizophrenia.  At that point, the Veteran was entitled to service connection for ED.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Until service connection for schizophrenia and the effective date for that disability were established, the Veteran was not entitled to service connection for ED on a secondary basis.  Entitlement to service connection ED thus becomes the same date as the effective date as the service connected disability which caused it.  The effective date is the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  Therefore, as entitlement to the disability arose May 6, 2009, that is later than the date of receipt of claim, and the effective date cannot be earlier than May 6, 2009.

While history is for consideration, an initial rating may not be assigned earlier than the effective date of the award of service connection.  38 C.F.R. § 3.400.  Here, the Board has determined that date is the same date service connection was awarded for his mental health disability.  Although the Veteran argues that the effective date should be the date of separation, the Board notes that his first claim for ED was not received by VA within one year after separation from service, that is, by November 7, 1969.  Thus, the date of entitlement for service connection for ED is the effective date under VA regulations.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  

For the above reasons, the preponderance of the evidence is against the claim for an effective date earlier than May 6, 2009, for service connection for ED, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to an effective date earlier than May 6, 2009 for service connection for erectile dysfunction and for special monthly compensation for loss of a creative organ is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


